DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending for examination.  Claims 1, 6 - 8, 15 and 20 are amended.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 7 - 9, and 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon et al., (US PUB 2004/0024623 hereinafter Ciscon) in view of Roth et al (US PUB 2008/0059220 hereinafter Roth), and further in view of Borthakur et al., (US PUB 2018/0321928 hereinafter Borthakur).
Ciscon and Borthakur references were cited in previous office action.

As to claim 1, Ciscon teaches a system for virtualizing computer-aided design ("CAD") (“CAD” para. 0049), including: 
a non-transitory, computer-readable medium containing instructions; a processor that executes the instructions (“…The computer system comprises a processor, a memory, a display device, and software instructions stored in the memory for enabling the computer system under control of the processor” para. 0027) to perform stages comprising: 
receiving requirements for a project from a customer device, the requirements being selected on a GUI (“…the requirements may be gathered from a customer using a graphical user interface (GUI) (108) that interactively requests the necessary information, such as project information (110) to capture the requirements of the engineering project” para. 0050) and including at least a project type (“engineering , designer type (“The designer (52) designs the design documents of the engineering project…” para. 0011, 0054 - 0055), and budget information (“budget” para. 0050);
sending designer options for display in the GUI, the designer options based on 
matching the requirements against stored designer profiles (“…Based on the design documents and the functional knowledge in the AFK repository (105), the project manager uses the PMT (98) to determine the necessary licenses for the engineering process. Examples of the licenses managed by the PMT (98) include land permits in the construction industry or licensing agreements in the technology industry” para. 0060), based on receiving a selection from the designer options (“…the requirements may be gathered from a customer using a graphical user interface (GUI) (108) that interactively requests the necessary information, such as project information (110) to capture the requirements of the engineering project. The project information (110) may include information such as customer name, budget, house size, house style…” para. 0050), creating a project that is assigned to the customer and a designer (“…designer and customer approve the design, the design documents may be generated...” para. 0055); and a project type of the project (para. 0050, 0060);
Ciscon does not but Roth teaches
start date (“service start date” para. 0088) and wherein the designer options reflect a plurality of designers (“…the system automatically detects building elements (e.g., when it performs the compliance check) and forwards this information to appropriate participating contractors and/or suppliers for bid…” para. 0012) that meet the requirements (“…project bidding …” para. 0069) and (“…For example, cost is often 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon by adopt the teachings of Roth because Roth would provide concepts of bidding contract from a plurality of contractors to find a match and good one that meets requirements (para. 0090). Ciscon would apply the bidding concept to compare a plurality of designers to select one (para. 0055).
Ciscon and Roth do not but Borthakur teaches
based on the designer logging in (“…The menu bar 920 may include a user icon reflecting the status of a currently logged in user…” para. 0113, 116), instantiating a virtual machine ("VM") (“…virtual machine instantiations…” para. 0040) and (“…A distributed computing system can allocate resources of a computer network using a multi-tenant or single-tenant architecture, for example. Allocation of resources in a multi-tenant architecture can include installations and/or instantiations of one or more servers, such as application servers, database servers, and/or any other server, or combination of servers that can be shared amongst multiple customers. For example, a web server, such as a unitary Apache installation; an application server, such as a unitary Java Virtual Machine; or a single database server catalog, such as a unitary MySQL catalog, can handle requests from multiple customers. In some implementations of a multi-that has access to the project, the VM being configured to include a first application based on the project; 
allocating an available license to the VM for running the application, the allocated license allowing the designer to execute the first application (“…Responsive to a user launching a software component, dynamic license allocator module 344 may allocate one right…” license is allocated for user to launch and execute the software component, Para. 0071); and 
when the designer logs out, deallocating the license from use with the VM (“…Responsive to a user launching a software component, dynamic license allocator module 344 may allocate one right, and deallocate when the user signs off…” para. 0071).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon and Roth by adopt the teachings of Borthakur because Borthakur would control shared resources running on virtual machine by allocating and deallocating software entitlement/licenses to save resources (para. 0024 and 0051).

As to claim 2, Ciscon modified by Roth and Borthakur teaches the system of claim 1, Ciscon teaches wherein the designer profile includes certifications (“…Based on the design documents and the functional knowledge in the AFK repository (105), the project manager uses the PMT (98) to determine the necessary licenses for the engineering process. Examples of the licenses managed by the PMT (98) include land 
Ciscon and Borthakur do not but Roth teaches designer profile includes rates, skills, experience, and availability (“service start date” para. 0088), and wherein the received requirements are matched against availability and at least one other type of information included in the designer profile (“…For example, cost is often not the only consideration when selecting a contractor. Further considerations may include licensing information, Better Business Berea (BBB) information, length of time in business, size of the contractor, types of projects that the contractor has previously completed, financial health of the contractor, credit rating, and the like.” para. 0090).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon by adopt the teachings of Roth because Roth would provide concepts of bidding contract from a plurality of contractors to find a match and good one that meets requirements (para. 0090). Ciscon would apply the bidding concept to compare a plurality of designers to select one (para. 0055).

As to claim 7, Ciscon modified by Roth and Borthakur teaches the system of claim 1, Ciscon teaches wherein displays a desktop on the designer device and allows the designer to navigate a project folder tree associated with the project (“…select particular folder…” para. 0051).  
Ciscon and Roth do not but Borthakur teaches the VM (“…virtual machine instantiations…” para. 0040). 


As to claim 8, this is a method claim of claim 1.  See rejection for claim 1 above. 

As to claim 9, see rejection for claim 2 above.

As to claim 15, this is a computer-readable medium claim of claim 1.  See rejection for claim 1 above.  

As to claim 16, see rejection for claim 2 above.


Claims 3,  4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon in view of Roth, in view of Borthakur, as applied to claim 1, and further in view of Shaaban, (US PUB 2016/0034987).
Shaaban reference was cited in previous office action.

As to claim 3, Ciscon modified by Roth and Borthakur teaches the system of claim 1, Ciscon teaches the stages further comprising: 
time spent (“retrieve software usage data based at least on the one or more discovery probes…” para. 0057) and (“…usage time…” para. 0066) the VM (“virtual machine” para. 0040); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon, Roth and Gallagher by adopt the teachings of Borthakur because Borthakur would monitor resources usage running on virtual machine to allocate and deallocating when needed to save constantly running resources (para. 0024, 0051, and 0066).
Ciscon, Roth and Borthakur do not but Shaaban teaches
tracking designer time spent (“…a billing entity or "timekeeper" will be assigned a code or descriptor to keep track of what person worked on each client matter. Typically, law firms keep track of timekeepers or billing entities according to their initials such as JMD, KTP, GSW, etc…” para 0011);
saving billing information to the project based on tracked time and the designer rate (“…bill generation systems and methods for professionals, most notably those in the areas of attorneys, CPA's (certified public accountants), architects and others who must keep track of data, including, but not limited to: client, matter, description of time spent, hour portions of time spent, flat fee arrangements and total billable hours per worker” para. 0001).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon, Roth, and Borthakur by adopt the teachings of 

As to claim 4, Ciscon modified by Roth and Borthakur teaches the system of claim 1, Ciscon and Roth do not but Borthakur teaches wherein the license is allocated by time of use (“…Responsive to a user launching a software component, dynamic license allocator module 344 may allocate one right, and deallocate when the user signs off…” para. 0071).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon and Roth by adopt the teachings of Borthakur because Borthakur would control shared resources based on software usage by allocating and deallocating software entitlement/licenses to save resources (para. 0024 and 0051).
Ciscon, Roth, and Borthakur do not but Shaaban teaches the customer is charged for the designer's use of the license (“…businesses charging by the hour such as CPA's, architects and the like, there are various disbursements or soft costs, which must be billed back to a company” para. 0047).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon, Roth, and Borthakur by adopt the teachings of Shaaban because Shaaban would record cost spent to keep track of spending for the system (para. 0047).

As to claims 10 and 17, see rejection for claim 3 above.

As to claims 11 and 18, see rejection for claim 4 above.


Claims 5, and 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon in view of Roth, in view of Borthakur, as applied to claim 1, and further in view of Yang et al., (US PUB 2016/0048400 hereinafter Yang).
Yang reference was cited in previous office action.

As to claim 5, Ciscon modified by Borthakur teaches the system of claim 1, Ciscon teaches the stages further comprising: 
license information of a license selected at the designer device (“…licenses managed by the PMT (98) include land permits in the construction industry or licensing agreements in the technology industry” para. 0060); 
Ciscon, Roth and Borthakur do not but Yang teaches receiving a token from the designer device (“…User devices 260 may be operated by any suitable users, such as system administrators, organization administrators, database users, application developers, system architects, etc….” para. 0030); and allocating the selected license to the VM by sending the token to the VM (“…virtual machine 220 may use .  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon, Roth, and Borthakur by adopt the teachings of Yang because Yang would provide token in authentication process with virtual machine (para. 0044, 0046, and 0062).

As to claims 12 and 19, see rejection for claim 5 above.
  
Claims 6, 13 – 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon in view of Roth and Borthakur, as applied to claim 1, and further in view of Chao et al., (US PUB 2013/0338972 hereinafter Chao).
Chao reference was cited in previous office action.

As to claim 6, Ciscon, Roth, and Borthakur teaches the system of claim 1, Ciscon and Roth do not but Borthakur teaches the stages further comprising: 
receiving a login by a customer device (“…The menu bar 920 may include a user icon reflecting the status of a currently logged in user…” para. 0113); 
Ciscon, Roth, and Borthakur do not but Chao teaches
providing the customer device with access to the project based on the
association of the customer with the project; and preventing the customer device from accessing other projects that lack association with the customer (“…Users .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon, Roth, and Borthakur by adopt the teachings of Chao because Chao would provide a control access list for all users depending on their roles to keep system integrity (0027). 

As to claim 13, see rejection for claim 6 above.

As to claim 14, Ciscon modified by Roth, and Borthakur teaches the method of claim 13, Ciscon teaches wherein displays a desktop on the designer device and allows the designer to navigate a project folder tree associated with the project (“…select particular folder…” para. 0051).  
Ciscon and Roth do not but Borthakur teaches the VM (“…virtual machine instantiations…” para. 0040). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon, Roth by adopt the teachings of Borthakur 

As to claim 20, see rejection for claim 6 above.

Response to Arguments

Claim Objection and 35 U.S.C. § 112 Rejection (page 10 of remark).
Applicant’s arguments, regarding to claim objection and 112 rejection have been fully considered and are persuasive.  Therefore, the objection and rejection have been withdrawn.  

35 U.S.C.   103 rejections (pages 10 - 13 of remark).
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ciscon, Roth, Borthakur, Shaaban, Yang, and Chao.

Applicant argued that Ciscon does not teach amended limitation "reflect a plurality of designers with respective designer profiles that meet the requirements" as amended to claim 1 (page 11 of remark).
In response,


Applicant argued that "allocating an available license to the VM, ... allowing the designer to execute the first application" (page 12 of remark).
In response,
Again, it is combination of Ciscon, Roth, and Borthakur, not any alone, teaches claim 1.  Examiner cited Borthakur for teaching limitation “allocating an available license to the VM, ... allowing the designer to execute the first application" (para. 0071).  

Applicant argued that Ciscon is not analogous art since it does not configure VM to execute the first application nor allocate a license to that user can use that application (page 12 of remark).
In response,
Again, it is combination of Ciscon, Roth, and Borthakur, not any alone, teaches claim 1.  Ciscon teaches overall claimed invention of using computer-aid design (CAD) to perform and design a project as cited above.  In order to build and execute the project, one needs to access to computer system.  Borthakur teaches a computer system for “allocating an available license to the VM, ... allowing the designer to execute the first application" (para. 0071).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon and Roth by adopt the teachings of Borthakur 

Applicant argued that “…Although Borthakur relates to license allocation and deallocation "based on the predicted usage patterns" of computing resources (Borthakur at[0030]), it does not disclose or suggest doing so based "based on the designer logging in," as claimed by Applicant. Instead, Borthakur does not mention designers specifically and only states that a license may be allocated "[r]esponsive to a user launching a software component." Id. at [0071]. But Applicant's claims recite that this is done "based on the designer logging in" to the VM, "allowing the designer to execute the first application" (page 12 of remark).
In response,
In Borthakur teaches dynamic license allocator may allocate when user launching a software and component and deallocate when user signs off (para. 0071).  Clearly, user has to signs on/login in order to launch the software component and sign off before the dynamic license allocator deallocates.  


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.

Jones, (US PUB 2009/0282369), discloses a method for multi-dimensional organization of remote data (abstract and figures 1 – 90)
Golparvar-Fard, (US PUB 2019/0325089), discloses building information models (title, abstract, and figures 1 – 27).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194